Under information charging the defendant with robbery while not then and there being armed with a deadly weapon, the defendant man convicted and has perfected his appeal from such conviction to this Court.
The appellant has propounded in his brief (10) (questions for our consideration.
We have carefully considered the record in the light of the questions propounded and find that no useful purpose can be served by the writing of an opinion. No reversible error is disclosed by the record.
The judgment should be affirmed and it is so ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 631